INTERNATIONAL SHIPHOLDING CORPORATION REPORTS FOURTH QUARTER AND YEAR-END 2012 RESULTS Declares fourth quarter dividend of $0.25 per share Provides updated 2013 guidance for net income of $10 to $12 million and EBITDA of $63 to $67 million Mobile, Alabama, February 6, 2013 – International Shipholding Corporation (NYSE: ISH) today announced financial results for the quarter ended December 31, 2012. Fourth Quarter 2012 Highlights · Reported net income of $11.5 million for the three months ended December 31, 2012, which included a non-cash foreign currency exchange gain of $4.7 million and a gain of $12.2 million on the sale of a vessel · Closed on the acquisition of U.S. United Ocean Services, LLC (“UOS”) on November 30, 2012 · As previously announced, acquired a 1999-built Pure Car Truck Carrier which has been deployed on a long-term time charter · Invested in four additional mini-bulkers as part of the 25% owned venture which now operates 14 mini-bulkers · Declared a fourth quarter dividend of $0.25 per share payable on March 4, 2013, to stockholders of record as of February 19, 2013 Net Income The Company reported net income of $11.5 million for the fourth quarter of 2012, which included non-operating gains of $4.7 million from its Yen denominated loan and $12.2 million from the sale of a vessel, partially offset by approximately $2.0 million of fees associated with the UOS acquisition.For the full year 2012, net income was $22 million which included non-operating gains of $5.5 million on the Yen facility and $16.6 million on asset sales. For the full year of 2011, net income was $31.5 million which included a non-monetary gain of $18.8 million on the purchase of the 50% interest in our bulk joint venture entity. Mr. Niels M. Johnsen, Chairman and Chief Executive Officer, stated, “In 2012, we successfully executed our long-standing strategies in three important areas during a challenging environment for the shipping industry. First, we diversified and expanded our fleet to 50 vessels, including the recently closed acquisition of United Ocean Services in the fourth quarter. Second, we increased our fixed revenues by adding long-term contracts with creditworthy customers.Finally, through transactions involving our Pure Car Truck Carriers, we were able to add a modern vessel to our fleet and enhance our financial flexibility.” Operating Income Operating income for the three months ended December 31, 2012, was $10.1 million, which included a $12.2 million gain on the sale of a vessel and approximately $2 million of non-recurring fees associated with the UOS acquisition.Excluding the gain and non-recurring fees, operating income was essentially breakeven compared to $5.4 million for the comparable 2011 three month period. Following the acquisition of United Ocean Services, the Company changed its reportable segments and now states results in six segments. The Company’s gross voyage profit representing the operating results of its six reporting segments was $10.7 million compared to $16.9 million in the 2011 three month period.The comparable results by operating segment are shown below. Jones Act Pure Car Truck Carriers Rail-Ferry Dry Bulk Carriers Specialty Contracts Other Total (All Amounts in Millions) Fourth Quarter 2012 Gross Voyage Profit Depreciation Gross Profit (After Depreciation) Fourth Quarter 2011 Gross Voyage Profit Depreciation Gross Profit (After Depreciation) Variance Gross Voyage Profit Depreciation Gross Profit (See below Exhibit 99.2 to reconcile numbers presented above to GAAP figures.With the UOS acquisition, the Company has changed its reportable segment results with all prior periods recasted. See Exhibit 99.3 to view the updated profile of reporting segments.Additionally, the Company’s 2012 10-K filing will provide descriptions of each of the six (6) segments.) Gross voyage profit for the Jones Act segment reflects one month of UOS operating results and improved results from our molten sulphur carrier.Gross voyage profit of the Pure Car Truck Carrier (“PCTC”) segment was lower due to a fewer number of vessels operating in this segment as two International Flag PCTCs were sold in the first quarter of 2012, lower supplemental cargo volumes and higher operating lease costs on two U.S. Flag PCTCs.The results from the Rail-Ferry segment declined due to lower cargo volumes moved during the quarter.The lower results of the Dry Bulk Carrier segment reflect continuing depressed dry bulk market conditions.The Specialty Contracts segment reported a decrease in gross voyage profit due primarily to the expiration of the three operating contracts with the Military Sealift Command (“MSC”), which occurred in the first quarter of 2012, and the re-delivery of the ice-strengthened vessel from its MSC contract in September of 2012.The Company’s other segment reported better results. Administrative and general expenses were approximately $2.5 million higher for the quarter ended December 31, 2012, compared to the same period in 2011.The variance was primarily due to non-recurring expenses associated with the UOS acquisition, as well as employee bonus accruals, not accrued during the 2011 comparable period. Gain on Sale of Other Assets On October 22, 2012, the Company sold a vessel.The transaction generated a book reportable gain of $12.2 million. Interest and Other Higher interest expense reflects one-time costs associated with the UOS acquisition partially offset by lower outstanding debt service.During the three month period ended December 31, 2012, the Japanese Yen weakened in relation to the U.S. Dollar from 77.93 to 86.74, producing a current period non-cash exchange gain of $4.7 million. Balance Sheet The December 31, 2012, balance sheet reflects the UOS acquisition.The intangible asset balance of $45.8 million primarily reflects valuation mostly attributable to the contracts of the UOS company.The goodwill balance of $2.7 million primarily reflects the implied premium paid for the acquisition of UOS.The Company’s working capital at December 31, 2012, was approximately $12.0 million.The cash and cash equivalent balance was approximately $19.9 million at year ending December 31, 2012. Dividend Declaration The Company’s Board of Directors declared a $0.25 dividend payable on March 4, 2013, for each share of common stock owned on the record date of February 19, 2013.All future dividend declarations and amounts remain subject to the discretion of the Company’s Board of Directors. Outlook The Company’s updated guidance for 2013 of net income between $10 and $12 million and EBITDA between $63 and $67 million reflects a revised lower outlook for the Dry Bulk Carrier segment, the re-delivery of the ice-strengthened vessel from the MSC contract, an additional sale-leaseback transaction and a slowdown in the weakening of the Yen.The Company currently anticipates that approximately 68% of its 2013 revenues will be generated by fixed contracts.Capital expenditures for 2013 are currently estimated at approximately $21 million of which approximately $14 million will be expended for regularly scheduled upgrading and maintenance of vessels in the current fleet.The Company set a $1.00 dividend target for the 2013 fiscal year. All 2013 outlook figures included in this release exclude the effects of special items, future changes in regulation, the impact of unforeseen litigation or unforeseen events or circumstances that reduce vessel deployment or rates, any changes in operating or capital plans, and any future acquisitions, divestitures, buybacks or other similar business transactions.For purposes of this outlook section, EBITDA means earnings before interest, taxes, depreciation and amortization.The payment of future dividends are subject to declaration by the Company’s Board of Directors in its sole discretion. Conference Call In connection with this earnings release, management will host an earnings conference call on Thursday, February 7, 2013, at 10:00 AM ET. To participate in the conference call, please dial (888) 211-0193 (domestic) or (913) 312-1417 (international). Participants can reference the International Shipholding Corporation Fourth Quarter and Year-End 2012 Earnings Call or passcode 4877805. Please dial in approximately 5 minutes prior to the call. The conference call will also be available via a live listen-only webcast and can be accessed through the Investor Relations section of the Company’s website, www.intship.com. Please allow extra time prior to the call to visit the Company’s website and download any software that may be needed to listen to the webcast. A replay of the conference call will be available through February 14, 2013, at (877) 870-5176 (domestic) or (858) 384-5517 (international). The passcode for the replay is 4877805. About International Shipholding ISH, through its subsidiaries, operates a diversified fleet of U.S. and international flag vessels that provide worldwide and domestic maritime transportation services to commercial and governmental customers primarily under medium to long-term charters and contracts. www.intship.com Caution concerning forward-looking statements Except for the historical and factual information contained herein, the matters set forth in this release, including statements regarding our 2013 guidance, the expected benefits of the UOS acquisition and other statements identified by words such as “estimates,” “expects,” “anticipates,” “plans,” and similar expressions, are forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on current expectations only, and are subject to a number of risks and uncertainties, many of which are beyond our control.Actual events and results may differ materially from those anticipated, estimated or projected if one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect. Factors that could affect actual results include but are not limited to: our ability to maximize the usage of our newly-purchased and incumbent vessels and other assets on favorable economic terms, including our ability to renew our time charters and contracts when they expire and to maximize our carriage of supplemental cargoes; our ability to effectively handle our leverage by servicing and complying with each of our debt instruments; changes in domestic or international transportation markets that reduce the demand for shipping generally or our vessels in particular; industry-wide changes in cargo freight rates, charter rates, vessel design, vessel utilization or vessel valuations, or in charter hire, fuel or other operating expenses; the possibility that the anticipated benefits from the UOS acquisition cannot be fully realized or may take longer to realize than expected; political events in the United States and abroad, the appropriation of funds by the U.S. Congress, and terrorism, piracy and trade restrictions; the effects of more general factors, such as changes in interest rates, in tax laws or rates, in foreign currency rates, or in general market, labor or economic conditions; and each of the other economic, competitive, governmental, and technological factors detailed in our reports filed with the Securities and Exchange Commission.You should be aware that new factors may emerge from time to time and it is not possible for us to identify all such factors nor can we predict the impact of each such factors on our business or the extent to which any one or more factors may cause actual results to differ from those reflected in any forward-looking statements.Accordingly, you are cautioned not to place undue reliance upon any of our forward-looking statements, which speak only as of the date made.We undertake no obligation to update or revise for any reason any forward-looking statements made by us or on our behalf, whether as a result of new information, future events or developments, changed circumstances or otherwise. Contact: The IGB Group David Burke (646) 673-9701 dburke@igbir.com Leon Berman (212) 477-8438 lberman@igbir.com International Shipholding Corporation Niels M. Johnsen, Chairman (212) 943-4141 Erik L. Johnsen, President (251) 243-9221 Non-GAAP Reconciliation (By Segment) (All Amounts in Millions) Jones Act Pure Car Truck Carriers Rail-Ferry Dry Bulk Carriers Specialty Contracts Other Total Fourth Quarter 2012 GrossProfit Allocated Overhead Gain on Sale of Assets *Add Back: Unconsolidated Entities Operating Income (Loss) Fourth Quarter 2011 Gross profit Allocated Overhead *Add Back: Unconsolidated Entities Operating Income (Loss) * To remove the effect of including the results of the unconsolidated entities in Gross Voyage Profit Updated Profile of Reporting Segments Jones Act Self-Unloading Bulk Carrier (1) Molten Sulphur Carrier (1) UOS, LLC (7) Pure Car Truck Carriers U.S. Flag Vessels (6) International Flag Vessel (1) Rail-Ferry Rail-Ferry Vessels (2) Railcar Repair Facility Rail Terminal Dry Bulk Carriers Handysize Bulk Carriers (5) Capesize Bulk Carrier (1) Handymax Bulk Carrier (1) 25% investment in the venture owning 14 mini-bulkers Specialty Contracts Vessels on contract servicing Indonesian mining company (7) Container Vessels (2) Multi-Purpose Vessel (1) Multi-Purpose Ice-Strengthened Vessel (1) Other Ancillary Services (primarily brokerage) INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Revenues $ Operating Expenses: Voyage Expenses Vessel Depreciation Impairment Loss - Other Depreciation 23 - 32 - Administrative and General Expenses Gain on Dry Bulk Transaction - - - ) Gain on Sale/Purchase of Other Assets ) - ) - Total Operating Expenses Operating Income Interest and Other: Interest Expense Derivative Loss (Gain) (8 ) (Gain) Loss on Sale of Investment ) ) Other Income from Vessel Financing ) Investment Income ) Foreign Exchange (Gain) Loss ) Income Before Provision for Income Taxes and Equity in Net (Loss) Income of Unconsolidated Entities (Benefit) Provision for Income Taxes: Current 16 Deferred ) - ) - ) ) Equity in Net Income (Loss) of Unconsolidated Entities (Net of Applicable Taxes) Net Income $ Basic and Diluted Earnings Per Common Share: Continuing Operations $ Basic Earnings Per Common Share: $ Continuing Operations $ Diluted Earnings Per Common Share: $ Weighted Average Shares of Common Stock Outstanding: Basic Diluted Dividends Per Share $ INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) December 31, December 31, ASSETS Cash and Cash Equivalents $ $ Restricted Cash Marketable Securities - Accounts Receivable, Net of Allowance for Doubtful Accounts of $100 and $100 in 2012 and 2011: Federal Income Taxes Receivable - Net Investment in Direct Financing Leases Other Current Assets Notes Receivable Material and Supplies Inventory Total Current Assets Investment in Unconsolidated Entities Net Investment in Direct Financing Leases Vessels, Property, and Other Equipment, at Cost: Vessels Building - Land - Leasehold Improvements Construction in Progress 10 Furniture and Equipment Less -Accumulated Depreciation ) ) Other Assets: Deferred Charges, Net of Accumulated Amortization Intangible Assets, Net Due from Related Parties Notes Receivable Goodwill - Other TOTAL ASSETS $ $ INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) December 31, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities of Long-Term Debt $ $ Accounts Payable and Accrued Liabilities Total Current Liabilities Long-Term Debt, Less Current Maturities Other Long-Term Liabilities: Lease Incentive Obligation Other TOTAL LIABILITIES Stockholders' Equity: Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock ) ) Accumulated Other Comprehensive Loss ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Twelve Months Ended December 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Amortization of Deferred Charges and Other Assets Deferred Tax Liability - - Gain on Dry Bulk Transaction - ) Impairment Loss - - Non-Cash Stock Based Compensation Equity in Net Income of Unconsolidated Entities Distributions from Unconsolidated Entities - Non-Cash Acquisition of Consolidated Entity - - Gain on Purchase / Sale of Assets ) - (Gain) Loss on Sale of Investments ) (Gain) Loss on Foreign Currency Exchange ) Changes in: Deferred Drydocking Charges ) ) Accounts Receivable ) ) Inventories and Other Current Assets ) ) Other Assets Accounts Payable and Accrued Liabilities ) Other Long-Term Liabilities ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases Acquisition of Frascati Shops Inc and Tower, LLC ) - Capital Improvements to Vessels and Other Assets ) ) Proceeds from Sale of Assets - Purchase of Marketable Securities - ) Proceeds from Sale of Marketable Securities Investment in Unconsolidated Entities ) ) Acquisition of Unconsolidated Entity - Net Decrease/(Increase) in Restricted Cash Account ) ) Proceeds from Sale of Unconsolidated Entities - Acquisition of United Ocean Services, LLC ) - Changes in Other Notes Receivables - Proceeds from Note Receivables Payments on Related Party Note Receivables - - Net Cash Provided by (Used In) Investing Activities ) Cash Flows from Financing Activities: Common Stock Repurchase - - Proceeds from Issuance of Debt Repayment of Debt ) ) Additions to Deferred Financing Charges ) ) Common Stock Dividends Paid ) ) Net Cash (Used In) Provided by Financing Activities ) Net (Decrease) / Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $
